DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Molecular engineering of host materials for high-performance phosphorescent OLEDs: Zig-zag conformation with 3D gridding packing mode facilitating charge balance and quench suppression” to Wang.
	Wang is treated as a prior-art reference according to the guidance in MPEP §2153.01(a): “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” As the publication date of the reference is between the filing date of the foreign priority document and the filing date of the U. S. application, the reference can be disqualified according to the mechanisms of MPEP §2153, or by perfection of the foreign priority claim according to MPEP §2152.
	Regarding claims 1 and 2, Wang teaches an organic electroluminescent device comprising a light emitting layer containing an organic electroluminescent material being a compound having structure of claimed formula I (m-BPySCz reads on the claimed compound; specifically see 2.6 Phosphorescence OLEDs).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0353624 to Kim.
	Regarding claims 1 and 2, Kim teaches an organic electroluminescent device comprising a light emitting layer containing an organic electroluminescent material (“third carbazole-based compound”, ¶0010). The organic electroluminescent material has a structure of the formula 
    PNG
    media_image1.png
    40
    304
    media_image1.png
    Greyscale
 (¶0018). T1 is a substituted or unsubstituted carbozolyl group (¶0031, Claim 9) and q1 ranges from 1 to 5 (¶0020). Ar21 may independently be 
    PNG
    media_image2.png
    69
    247
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    71
    256
    media_image3.png
    Greyscale
, and p ranges from 0 to 5 (¶0020, 0021). T2 is an unsubstituted pyridinyl group, and q2 ranges from 1 to 5 (¶0033). Kim prefers a molecular weight of the organic electroluminescent material to be about 400 g/mol or greater (¶0016), therefore a skilled artisan would understand that forming p to be greater than one would be preferable. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the claimed compound, as it would require choices of substituents that are all within the scope of Kim’s general formula. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726